DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Status of Claims
This action is in reply to an amendment filed on 11/01/2021.  Claims 1, 9, and 11 have been amended.  Claims 2 and 12 have been cancelled.  Clam 13 has been added.  Therefore, claims 1, 3-11, and 13 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The Examiner has entered new 35 USC § 112(b) rejections based on the amendments.  The Examiner has entered a 35 USC § 103, where the Examiner has applied prior art already of record.  Additionally, the Examiner has withdrawn 35 USC § 101 rejections based on the amendments and arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites “if types of input feature quantities are insufficient by two or more types relative to the preset number of types, determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, if any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and if none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model”.  It is unclear whether it is determined whether or not any of the missing types of the feature quantities has a dominant influence because it is unclear whether types of input feature quantities are insufficient by two or more types relative to the preset number of types since this step is preceded by the optional word “if”.  Furthermore, it is unclear whether support information is generated based on the missing type having the dominant influence because it is unclear whether any of the missing types of the feature quantities is determined to have a dominant influence since this step is preceded by the optional word “if”.  Additionally, it is unclear whether the input feature quantities and the supplementary values are input that substitute the missing types of the feature quantities to the computation model because it is unclear whether none of the missing types of the feature quantities is determined to have the dominant influence since this step is preceded by the optional word “if”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asada, et al. (US 5,463,548 A) in view of Tsugo (US 2016/0085928 A1).

With regards to claim 1, Asada teaches a diagnosis support apparatus that supports a diagnosis using a plurality of computation models generated by inferring an input of a preset number of types of feature quantities (see at least column 10, lines 20-37, In some cases, which occurs quite commonly in practical situations, it is not possible to acquire a complete set of input data. A method to obtain the output from the neural network even in the case of lack of some of the input information is to prepare several neural networks that have different numbers of input units corresponding to all possible combinations of missing data. According to a fourth embodiment of the present invention, in the differential diagnosis of interstitial lung diseases, for example, four of the clinical data inputs (duration of symptoms, severity of symptoms, temperature and immune status) are sometimes unavailable (reads on inferring an input of a preset number of types of feature quantities). Thus, 16 different neural networks (reads on a plurality of computation models) can be produced: one neural network having 20 inputs, four having 19 inputs, six having 18 inputs, four having 17 inputs, and one having 16 inputs, which represent all possible permutations of the four missing clinical data inputs. By training these 16 neural networks with a given complete set of initial input data, neural networks allowing the entry of an incomplete set of data are obtained), the diagnosis support apparatus comprising: processing circuitry (see at least column 2, line 41, computer-aided) configured to: …and input while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to each of the computation models, select at least one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity (see at least column 10, lines 38-65, A second method for handling an incomplete data set for testing is to run the neural network, which was trained with the incomplete data set, by entering "dummy" input values ranging from 0 to 1 with an appropriate increment such as 0.1 to an input unit in which the actual input data are missing (reads on fluctuating supplementary values). This method provides a range of output values at each unit with which the potential outcome for a case with the incomplete data set can be assessed by considering the possible variation of the missing input data. For example, if missing clinical data might not be essential for a certain disease, the output values at all output units would be basically unchanged for various dummy input values entered at the input unit which does not have the actual input data, as illustrated for silicosis in FIG.10. The output value for the neural network in this case is not effected by the duration of symptoms (reads on generating support information from selecting one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input). However, if the output values at some output units would be significantly changed for various dummy input values entered, the potential outcome leading to a certain disease or other diseases can be identified with the corresponding potential input values as illustrated in FIG. 11. In FIG. 11, the output of the neural network for UIP and scleroderma are shown as a function of body temperature. Here, if the body temperature is low, the disease is very likely to be UIP. However, if the body temperature is high, then the probability of the UIP decreases and the disease is very likely to be scleroderma (reads on generating support information from selecting one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input). Thus, physicians would be able to provide differential diagnosis of the various lung diseases depending on the potential value of missing clinical data); wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models (see at least figure 11, column 10, lines 53-65, However, if the output values at some output units would be significantly .

Asada does not explicitly teach … when types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities (see at least figure 22, paragraph 0164-0166, surplus data and missing data (pulse and dose are at least 2 missing feature quantities) are input and output shows difference information display).  Tsugo teaches …when types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities (see at least figure 22, paragraph 0164-0166, surplus data and missing data (pulse and dose are at least 2 missing feature quantities) are input and output shows difference information display).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of Asada with the motivation of making diagnostic assistance information reliable (Tsugo, paragraph 0161).
Claims 9 and 11 recite similar limitations and are rejected for the same reasons.

With regards to claim 3, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, a name of a test by which the selected type of the feature quantity is obtainable (see at least figure 19, missing data includes CT exam).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of .

With regards to claim 4, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, the change in value of the output signal generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature where low body temperature indicates UIP, while high body temperature indicates scleroderma).  

With regards to claim 5, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, at least one of a cost, an exposure amount, a presence or absence of invasiveness, and an implementable time with respect to a test by which the selected type of the feature quantity is obtainable (see at least figure 11, recommended data periods for collection of data, i.e. “one month”, “ten days”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of Asada with the motivation of making diagnostic assistance information reliable (Tsugo, paragraph 0161).

With regards to claim 6, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, an evidence level of the selecting the type of the feature quantity (see at least figure 8, column 9, lines 35-43).  

With regards to claim 7, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry generates display data including the output signal and the support information (see at least figure 11).  

With regards to claim 8, Asada teaches the diagnosis support apparatus according to claim 1, wherein the computation model is generated by machine learning (see at least abstract, training a neural network).  

With regards to claim 10, Asada teaches the diagnosis support system according to claim 9, wherein the processing circuitry is configured to: input, while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that as body temperature lowers the UIP diagnosis becomes more dominant, while as body temperature goes up scleroderma diagnosis becomes more dominant); and when types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, when any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and when none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  

With regards to claim 13, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry is configured to: while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, input the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that as body temperature lowers the UIP diagnosis becomes more dominant, while as body temperature goes up scleroderma diagnosis becomes more dominant); and if types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, if any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and if none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  

Response to Arguments
Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Asada does not teach wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models.

In response to Applicant's argument Asada does not teach wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models, the Examiner respectfully disagrees.  Asada teaches using a plurality of neural networks to enter missing data input values ranging from 0 to 1 in increments of 0.1, for example.  This provides different output values to the different neural networks based on the different missing value inputs.  For instance, when body temperature is low, the diagnosis is more likely to be UIP.  However, when the body temperature is high, the probability of diagnosis of UIP decreases and the diagnosis of scleroderma increases.  See figure 11, column 10, lines 37-42, 53-65.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rapaka, et al. (US 2018/0315182 A1) Machine learning is used to assess data for a patient in an emergency, providing rapid diagnosis based on a large amount of information. Assistance in triage may be provided. Given the large variety of patients and conditions that may occur, the machine learning may rely on synthetically generated images for more accurate prediction. The machine learning may accurately predict even with missing information and may be used to determine what missing information for a given patient is more or less important to obtain.

Reicher, et al. (US 2016/0361025 A1) Methods and systems for automatically scoring diagnoses associated with clinical images. One system includes a server including an electronic processor and an interface for communicating with at least one data source. The electronic processor is configured to receive a diagnosis associated with an image of a patient from the at least one data source over the interface. The diagnosis is for an anatomical structure represented in the image. The electronic processor is also configured to receive a pathology result for the patient for the anatomical structure generated after the diagnosis from the at least one pathology result source over the interface. The electronic processor is also configured to automatically generate a score based on a comparison of the diagnosis and the pathology result. The electronic processor is also configured to display the score within a graphical user interface.

Leibig C, Allken V, Ayhan MS, Berens P, Wahl S. Leveraging uncertainty information from deep neural networks for disease detection. Sci Rep. 2017;7(1):17816. Published 2017 Dec 19. doi:10.1038/s41598-017-17876-z.  Deep learning (DL) has revolutionized the field of computer vision and image processing. In medical imaging, algorithmic solutions based on DL have been shown to achieve high performance on tasks that previously required medical experts. However, DL-based solutions for disease detection have been proposed without methods to quantify and control their uncertainty in a decision. In contrast, a physician knows whether she is uncertain about a case and will consult more experienced colleagues if needed. Here we evaluate drop-out based Bayesian uncertainty measures for DL in diagnosing diabetic retinopathy (DR) from fundus images and show that it captures uncertainty better than straightforward alternatives. Furthermore, we show that uncertainty informed decision referral can improve diagnostic performance. Experiments across different networks, tasks and datasets show robust generalization. Depending on network capacity and task/dataset difficulty, we surpass 85% sensitivity and 80% specificity as recommended by the NHS when referring 0−20% of the most uncertain decisions for further inspection. We analyse causes of uncertainty by relating intuitions from 2D visualizations to the high-dimensional image space. While uncertainty is sensitive to clinically relevant cases, sensitivity to unfamiliar data samples is task dependent, but can be rendered more robust.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626